OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with *1038costs, for the reasons stated in the opinion by Mr. Justice Vito J. Titone at the Appellate Division. We note, however, that our holding in this case should not be construed to represent tacit approval of that aspect of the Appellate Division’s decision which suggested that an individual’s obligation to support his or her children pursuant to a divorce decree may be modified by conditioning it upon the custodial parent’s compliance with a court order or agreement regulating visitation privileges (cf. Borax v Borax, 4 NY2d 113). Although we find no ground for reversal in this case, we prefer to leave open the question whether such a modification, under different circumstances, might constitute an abuse of discretion.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.